Citation Nr: 0638381	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for disc protrusion of 
lumbosacral spine, claimed as a residual of an in-service 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active duty from April 1955 to 
February 1959. 

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 2003 statement, the veteran informed 
VA that he wanted his claims file transferred in the RO in 
Honolulu, Hawaii.  The veteran had a hearing before the 
undersigned Veterans Law Judge at the RO in April 2005; a 
transcript of that hearing is of record.


FINDING OF FACT

A lumbar disability is first shown years after the veteran's 
separation from service, and is not related to events, 
disease, or injury during military service. 


CONCLUSION OF LAW

A back disorder, identified as disc protrusion of the 
lumbosacral spine, was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in November 2002, September 2003, and August 2006 from VA 
issued by the RO met the four notice requirements specified 
in Pelegrini.  Therefore, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated his service connection claim.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice was harmless error.  The content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claim was readjudicated in the August 2006 supplemental 
statement of the case (SSOC) issued by the RO.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In an April 2006 statement, the veteran indicated 
that he had no more evidence to submit concerning his appeal.  
Therefore, the Board finds no defect in notice that results 
in any prejudice to the veteran.  Moreover, the veteran has 
not shown or alleged any prejudice in the content of the 
notice concerning this issue.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The veteran was notified of all five elements of a service 
connection claim, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), in the November 2002, September 2003, 
March 2006, and August 2006 letters from VA issued by the RO.  
In this case, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, records from the 
Social Security Administration (SSA), private treatment 
records, and VA treatment records have been obtained and 
associated with the file.  In this case, there is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  

Evidence of record shows that some of the veteran's service 
medical records were accidentally destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal Department or agency, and will end its efforts 
only if VA concludes that the records do not exist or that 
further efforts would be futile.  See 38 C.F.R. 3.159(c)(2) 
(2006).  In this case, the Board notes that efforts were made 
to obtain additional service medical records from NPRC, Air 
Reserve Personnel Center, and Hawaii Air National Guard.  The 
veteran also submitted a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data).  Thereafter, 
the RO requested clinical records from Chanute Air Force Base 
dated in 1955 using information the veteran had supplied 
concerning his in-service lumbar injury.  
While the RO was able to obtain the veteran's service 
personnel records, most of these requests were unsuccessful.  
Each search was unable to locate any additional service 
medical records.  In this case, the Board finds that further 
efforts to search for additional service medical records 
would be futile, as multiple attempts were already made to 
obtain identified service records as required under 38 C.F.R. 
§ 3.159(c) (2006).

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The third part (C) can be satisfied 
by competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.  See 38 C.F.R. § 3.159(c)(4) (2006).

The veteran has not been provided with a VA medical 
examination or opinion.  The veteran's representative 
contends that the veteran is entitled to a VA medical opinion 
concerning the etiology of the claimed lumbar disability.  
The Board notes, however, that there is no objective medical 
evidence, only lay statements, that show the veteran suffered 
an in-service lumbar injury or identify any association 
between service and the claimed lumbar disability.  
Contentions by the veteran or additional lay persons are an 
insufficient basis for a medical examination to be obtained, 
according to the pertinent regulation.  Under these 
circumstances, there is no basis for obtaining a VA 
examination or opinion for the veteran's service connection 
claim on appeal.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).

The Merits of the Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he has a lumbar disability as a 
result of an in-service injury.  In a statement of October 
2002, he described his injury as having occurred when another 
serviceman landed on his back after diving into a swimming 
pool.  He asserted that he had to be helped from the pool and 
was casted for several weeks.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Available service medical records show that the veteran's 
spine was marked as normal in a July 1963 service enlistment 
examination report.  Service personnel records are void of 
notation of a lumbar injury and do not show that the veteran 
had a limited or restricted duty assignment due to the 
claimed in-service lumbar injury.

Records from SSA dated in 1991 listed a primary diagnosis of 
degenerative arthritis of the lumbosacral spine as well as a 
secondary diagnosis of polio residuals.  SSA records 
associated with the veteran's claims file contained multiple 
statements and evaluation reports from the veteran's private 
chiropractor as well as private physician dated from 1985 to 
1991.  Statements dated in October 1985, April 1986, August 
1986, September 1987, and October 1991 from the veteran's 
private chiropractor detailed that the veteran suffered from 
childhood polio with left leg atrophy.  The statements also 
repeatedly described an industrial lumbar injury that the 
veteran sustained at work in 1985.  A May 1985 chiropractor 
report noted that the veteran had subluxation complex of the 
thoraco lumbar spine accompanied by sciatic neuritis with 
loss of muscle tone and subluxation of the left sacroiliac.  
A May 1985 CT scan report listed findings of disc protrusions 
at multiple disc levels.  In multiple statements, the 
veteran's chiropractor opined that the current lumbar 
disability stemmed from the veteran's work-related accident 
in 1985.  A December 1990 private physician evaluation report 
noted findings of polio residuals with left leg length 
discrepancy as well as significant left leg weakness; 
degenerative arthritis of the lumbar spine; significant 
degenerative changes at L4-5; sacralization of L5 and S1 
facet joints with facet joint arthritis; and degenerative 
disc disease of L4-5.  Thereafter, an October 1991 private 
chiropractor statement listed a present diagnosis of 
degenerative disc disease with atrophy and myofibrositis of 
paravertebral and left leg muscles. 

An October 1995 medical evaluation, conducted by the 
veteran's private chiropractor for tax exemption purposes, 
listed diagnoses of disc protrusion at L4, L5, and L5-S1; 
atrophy of the left lower extremity; nerve root compression; 
segmental dysfunction of the left sacroiliac; and segmental 
dysfunction of thoraco-lumbar spine with loss of muscle tone.  
VA outpatient treatment records dated from February 2001 to 
May 2006 show subjective complaints of low back pain, 
difficulty walking, and lower extremity weakness.  A 
September 2001 VA X-ray report listed an impression of 
degenerative joint disease of L5-S1.  Findings of chronic low 
back pain due to degenerative joint disease; arthritis of the 
spine; and poliomyelitis with chronic left leg weakness were 
reported in May and December 2001 VA treatment notes.

None of the above-mentioned records makes reference to a back 
injury during service, or to symptoms dating back to that 
time.

The Board has also considered the veteran's written 
statements, the April 2005 hearing testimony, and lay 
statements from coworkers as well as a fellow serviceman 
submitted in support of his contentions that he has a current 
lumbar disability as a result of an injury during active 
military service.  The veteran's statements do not establish 
a nexus between the claimed lumbar disability and events 
during his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this case, available service medical and personnel records 
do not show that the veteran had a lumbar injury during 
active service.  Objective medical findings of a lumbar 
disability are first shown more than 20 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  While competent medical 
evidence of record clearly indicates the veteran has a 
current lumbar disability, it does not show that the 
veteran's claimed lumbar disability is related to his period 
of active service.  Rather, the evidence strongly points to 
the work-related accident in 1985, which was the subject of a 
workers' compensation claim, as the cause of the back 
disability.  

Consequently, entitlement to service connection for disc 
protrusion of the lumbosacral spine is not warranted, as 
objective medical findings of record do not show any 
relationship between the claimed lumbar disability and the 
veteran's active service.  As the preponderance of the 
evidence is against the veteran's service connection claim, 
the benefit-of-the-doubt doctrine does not apply.  See Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for disc protrusion of the 
lumbosacral spine, claimed as a residual of an in-service 
back injury, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


